DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Claims 1-20 have been presented for examination based on the amendment filed on 2/15/2022.
Claims 1, 6-7, 9, 14-15 and 17 are rejected under 35 USC 112, (b)/second paragraph.
Claim(s) 1-20 are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1 (inherited into claims 6-8) & claims 9 (inherited into claims 14-16) & claim 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement.
This action is made Non-Final.
---- This page is left blank after this line -----


Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.7:
Examiner for pointing out this typographical error, and has amended claim 7 as set forth above. 
Claim Rejections — 35 U.S.C. § 112(b)
Claims 7, 8, and 16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 7 and 16 have been amended. Applicant respectfully requests withdrawal of the rejection of claims 7, 8, and 16.
(Response 1) Objection to claim 7 and rejection for claims 7, 8 and 16 are withdrawn in view of amendment. Please see updated rejection under 35 U.S.C. § 112(b) to clarify the record.
(Argument 2) Applicant has argued in Remarks Pg.7:
Claim Rejections — 35 U.S.C. § 101
Claims 1-20 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter. The Applicant does not concede the correctness of the Examiner’s opinion. However, to expedite prosecution, the Applicant has amended independent claims 1, 9, and 17 as set forth above. Support for these amendments is found in at least paragraphs [0027] and [0036] of the present specification. In view of the amendments, the Applicant respectfully requests that the Examiner withdraw the rejection under 35 U.S.C. § 101 and allow claims 1-20 to issue.

(Response 2) Amendment as proposed does not overcome the rejection under this statute. Please see updated rejection below.
(Argument 3) Applicant has argued in Remarks Pg.7-8:
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
….
The Applicant does not concede the correctness of the Examiner’s opinion. However, to expedite prosecution, the Applicant has amended independent claims 1, 9, and 17 as set forth above. Support for these amendments is found in at least paragraphs [0027] and [0036] of the present specification. In view of the amendments, the Applicant respectfully requests that the Examiner withdraw the rejection under 35 U.S.C. § 112(a) and allow claims 1-20 to issue. 

(Response 3) The amended limitation and cited support from the specification [0027] & [0036] do not overcome the written description or enablement rejections because they do not address how the calc_ECD function is performed. The issue is 
determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD) by performing pressure loss calculations; 

The specification Pg.10 shows invoking Calc_ECD function, but does not show any details of Calc_ECD function unlike the details of the other functions which are disclosed in the specification. 

    PNG
    media_image1.png
    205
    533
    media_image1.png
    Greyscale

Pressure loss is not one of the claimed factors in the Calc_ECD functions. Application has cited support in [0027] & [0036].

    PNG
    media_image2.png
    237
    583
    media_image2.png
    Greyscale


Applicant has summarily disregarded addressing how the limitation meet written description. MPEP 2161.01 states that “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries”. Here, the Calc_ECD is genus of functions that can represents a generic statement of the boundaries and requires more than simply stating/claiming that it is based on real time data and modeling and specification as shown above lacks any steps using modeling and real time data to show the details of the functions. 
Since no specific argument is made, examiner defers to full rejection below to support their position and respectfully finds the remarks unpersuasive.
---- This page is left blank after this line -----



Claim Rejections - 35 USC § 112/2nd / (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


There is insufficient antecedent basis for this limitation in the following claims.
Claim 1 now recites:
“…
determining, from the stored real-time information and using modeling techniques, real- time measurements of equivalent circulating density (ECD) by performing pressure loss calculations;

Specification [0027] & [0036] pointed to applicant states:

    PNG
    media_image2.png
    237
    583
    media_image2.png
    Greyscale

None of which recites pressure loss calculation. On the contrary ECD is used to represent the combination of mud density and the resulting annular pressure losses during drilling operations (See specification ¶ [0018] below). Therefore the circular reference herein between claimed ECD and pressure loss and vise versa in specification makes the claim indefinite. 

    PNG
    media_image3.png
    228
    582
    media_image3.png
    Greyscale
 

Claims 9 and 17 disclose similar limitations and are rejected likewise.
Claims 6-8 recite:
6. (Previously presented) The computer-implemented method of claim 1, further comprising: providing, for presentation to a user in a user interface, suggestions for MPD operation settings and graphical information including graphs presenting an automated SBP based on an actual ECD and a desired bottomhole pressure for the MPD operation; receiving user inputs provided by the user based on the suggestions; and updating the MPD operation based on the user inputs.

7. (Currently Amended) The computer-implemented method of claim [[7]]6, wherein the suggestions include a suggestion to reduce or increase a back pressure valve of the MPD by a suggested amount.

Claim 6 suggestions is relative term as the scope of suggestions (what is the suggestion) and what aspect do they pertain to (where they are applicable), cannot be ascertained. Further it is not clear who these suggestions are coming from, user initiated or based on computation performed in claim 1. In view of two points above, its unclear who, where and what, are not answered to determine the scope/metes and bounds of the claim. 
For claim 7, the suggested amount is not disclosed here or in the specification. Its unclear how the suggested amount determined. Therefore metes and bounds of the suggested amount is not clear. 
Claims 14-15 are rejected likewise.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea/mental step without significantly more.  
(Step 1) Specifically claim 1 is directed to method steps. Claim 9 appears to be directed towards a manufacture and claim 17 is directed to a machine. 
(Step 2A Prong 1): Claim 1 recites, in part, 
A computer implemented method…
processing the real-time information to ensure accuracy of the real-time information and…
determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD) by performing pressure loss calculations; 
performing hydraulic calculations to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL, wherein the SBP is based on the real-time measurements of ECD and a desired bottom hole pressure;

The limitation of determining SBP, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These steps describe the concept of mental processes that can be can be performed in the human mind, or by a human using a pen and paper. Specifically processing the real-time information to ensure accuracy of the real-time information could be simply observing and evaluating the information to make sure it is formatted correctly. The specification is silent on how the accuracy is ensured (See specification ¶[0003][0021][0054][0073][0082][0091] – none of which tell how to determine accuracy). Further in the first determining step, since the specification does not disclose any details/steps/algorithm to show how the ECD is computed (now as claimed as computed by performing pressure loss calculation --- is still mathematical concept/abstract idea), it can be simply be a performing calculations … to determine APL & SBP determination which again can be part of observing observation, evaluation, judgment, opinion. Additionally these could also be generically understood as mathematical steps/relationships. 
(Step 2A Prong 2): The recites additional steps/elements (bolded below) 

A computer-implemented method, comprising: 
receiving, from devices installed on site and downhole at a managed pressure drilling (MPD) operation, real-time information associated with fluid density, drilling operational parameters, and rheology; 
processing the real-time information to ensure accuracy of the real-time information and storing the real-time information in a database; 
determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD)…; 
performing hydraulic calculations to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL…; and 
automatically updating the MPD operation based on the determined SBP, wherein actions occur based on the determined SBP.

The claim as a whole does not integrate the recited judicial exception into a practical application of the exception in Step 2A Prong Two. The steps of receiving and storing are Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The claim limitation is not an improvement in the functioning of a computer, or an improvement to other technology or technical field, --- here the MPD operation, as the improvement might be in algorithm to determine the SBP, but there is no improvement in MPD operations as no details are presented how SBP determines what updates to automatically perform to update the MPD operations, in either the claim or the specification. See MPEP §§ 2106.04(d)(1) and 2106.05(a). Further it is clear from the last step of automatically updating… wherein 
(Step 2B): In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of receiving, storing, and updating are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)), and further amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g). The recitation of updating the MPD operation based on the determined SBP amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 9 “a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: …” follows the same fact pattern as claim 1 and is also rejected with as not being patent eligible. 
Claim 17 “A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:…”also follows the same fact pattern as claim 1 and is also rejected with as not being patent eligible. The additional elements of one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)), while “updating the MPD operation based on the determined SBP amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).   
Claims 2, 10 and 18 provides additional elements of data collections (viz. densometer/ viscometer) and are no more than tools for performing extra-solution activity. See MPEP 2106.05(g). They do not make claim patent eligible.
Claims 3-4, 11-12 and 19-20 are additional steps further defining the abstract idea mathematical relationships and mental processing related to evaluation.
Claims 5 & 13 are related to using specific value of SBP, thereby further defining the abstract idea and generally links this value to updating the MPD, but no specific details are claimed how the SBP is related to MPD, therefore is directed to field of use and technological environment MPEP 2106.5(h).
Claims 6-8 and 14-16 are directed to generally linking SBP to updating MPD by making suggests (e.g. a valve position), however the claim does not make any connection between the SBP and updating the MPD, therefore is directed to field of use and technological environment MPEP 2106.5(h). Further the claim 6 discloses 
---- This page is left blank after this line -----
Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 claims:
…determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD), by performing pressure loss calculation;
…

The specification ¶ [0003][00018][0022][0037][0051][0060][0069] shows similar language to compute ECD based on modeling techniques and hydraulic models 
[0022] In processes involving the use of modeling techniques, for example, pressure loss calculations can be performed to obtain real-time measurements of ECD. Different techniques and hydraulic models can be used, including American Petroleum Institute (API) models, Herschel Bulkley models, and Power Law models. Application code can use one or more of the hydraulic models to perform hydraulic calculations and to output annular pressure losses (APL) 220. The APL 220 can then be used to calculate SBP in real time for use in MPD drilling operations. The bar chart 200 indicates a lighter mud weight (MW) 222.

The pseudocode presented also lacks any description of how the ECD is calculated, and leaves it at function without any steps/description/functional details involved that would use the modeling techniques and hydraulic models. 
See Specification as filed Pg.10 calling the function Calc_ECD

    PNG
    media_image1.png
    205
    533
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    494
    572
    media_image4.png
    Greyscale
Contrast this with details provided for Calc_SBP and Calc_BHCP functions which has some level of detail (See specification as filed Pg.14).
Clearly the written description is pointing to that ECD can be calculated with myriad of modeling techniques and hydraulic models (hydraulic models can be used, including American Petroleum Institute (API) models, Herschel Bulkley models, and Power Law models), but the sheer number of permutations and lack of specific modeling techniques with lack of specific steps of which modeling technique is used with what hydraulic model makes the genus requires more than a generic statement of an invention’s boundaries.  (As cited in MPEP 2161.01 above).
Further claim 1 recites:
…
performing hydraulic calculations to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL, wherein the SBP is based on the real-time measurements of ECD and a desired bottom hole pressure;
…

Specification again discloses at numerous places with similar language (See¶[0023][0051][0060][0069]), but since all of calculation are based on (A) determining the APL from ECD (See ¶[0022] and (B) determining SBP from APL 
(A) determining the APL from ECD (See ¶[0022]): 
[0022] In processes involving the use of modeling techniques, for example, pressure loss calculations can be performed to obtain real-time measurements of ECD. Different techniques and hydraulic models can be used, including American Petroleum Institute (API) models, Herschel Bulkley models, and Power Law models. Application code can use one or more of the hydraulic models to perform hydraulic calculations and to output annular pressure losses (APL) 220. The APL 220 can then be used to calculate SBP in real time for use in MPD drilling operations. The bar chart 200 indicates a lighter mud weight (MW) 222.

Besides generically mentioning that, one or more of the hydraulic models to perform hydraulic calculations and to output annular pressure losses, the specification does not describe how the APL is computed from the hydraulic calculations, which hydraulic calculation etc.  
(B) determining SBP from APL (See ¶[0023] Eq.(2)):

    PNG
    media_image5.png
    250
    579
    media_image5.png
    Greyscale
The specification falls short of describing how the SBP is calculated as how the BHP, Phydro
Claims 9 (A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations) suffer from similar deficiency as specification does not support the generic steps claimed in the written description/claims as mentioned above for claim 1.
Claim 17 (A computer-implemented system…one or more processors to perform operations comprising…) suffer from similar deficiency as specification does not support the generic steps claimed in the written description/claims as mentioned above for claim 1. Further the specification does not detail any specific hardware or system component that describe the functionality of performing the 3 steps of determining ECD, APL and SBP above. 
Respective dependent claims 2-8, 10-16 and 18-20 describe various models to perform modeling but specification fails to show how the models are used to compute specifically the ECD, APL and eventually SBP values. For at least the above reasons the dependent claims also suffer from the same deficiency. Additional limitation of devices to measure (See claim 1, 10) and what is being controlled does not clarify the issue above.
---- This page is left blank after this line -----

Claim Rejections - 35 USC § 112 Enablement
Claims 1 (inherited into claims 6-8) & claims 9 (inherited into claims 14-16) & claim 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, because the specification does not teach how to compute the ECD using modeling, and further for the dependent claims while being enabling for claiming that there are suggestions for MPD operations, does not reasonably provide enablement for steps to determining the suggestions for the MPD operations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Simply put, the specification states suggestions for MPD operation settings (open or close back pressure valve or choke) or and graphical information including graphs presenting an automated SBP based on the actual ECD and a desired bottomhole pressure for the MPD operation can be made (See ¶0036]-[0037]), 

    PNG
    media_image6.png
    372
    658
    media_image6.png
    Greyscale
but fails to show the steps involved to make the suggestion once the SBP is computed. E.g. Rationale or steps or algorithm pointing to which valve to open/close based on what SBP value and in comparison to what. 

Applying the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP §§ 2164.01(a) and 2164.04.
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). In this case as stated above specification only states what to do (open/close valve) but does not associate how those suggestions are generated based on the SBP. See breadth of the claims encompasses any number of possible ways the SBP can be associated with the actual valves etc. so that MPD operations can be controlled. Specification only show the outcome (closing/opening) of valves as suggestions (See Specification as filed [0036][0037]). The issue arises 
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)).In this case the USPGPUB No. US 20200190939 A1 by Gray et al teaches 

The choke manifold 70 can produce surface backpressure to perform managed pressure drilling with the drilling system 10 and can measure parameters of the flow returns. Among other components, for example, the choke manifold 70 has flow chokes 72, a flowmeter 74, pressure sensors (not shown), a local controller (not shown), and the like to control operation of the manifold 70. A hydraulic power unit (not shown) and/or electric motor of the choke manifold 70 can actuate the chokes 72.

[0060] In general, the buffer manifold 60 can direct the flow returns in various way as needed. During standard operating conditions, the buffer manifold 60 passes the flow returns to the choke manifold 70. The automated choke manifold 70 measures the return flow (e.g., flow-out) and density using the flowmeter 74 installed in line with the chokes 72. Software components of the control system 50 then compares the flow rate in and out of the wellbore 18, the injection pressure (or standpipe pressure), the surface backpressure (measured upstream from the drilling chokes 72), the position of the chokes 72, and the mud density, among other possible variables. Comparing these variables, the control system 50 then identifies minute downhole influxes and losses on a real-time basis and control surface backpressure with the chokes 72 to manage the annulus pressure during drilling.

[0092] The dynamic setpoint 124 allows backpressure adjustment during make-and-break of drillpipe of the drillstring (16). When making connections in the system (10) of FIG. 1, for example, the mud pumps (42) are stopped prior to making a connection. This results in a loss of equivalent circulating density (ECD), which in turn reduces downhole pressure. The drilling system (10) is used to compensate for the loss of ECD by increasing the backpressure applied at the chokes (72) of the choke manifold (70). The increase in backpressure may be several hundred PSI, which means the dynamic setpoint 124 must be increased to a value equal to surface backpressure (SBP) plus a margin (M) that prevents the pressure relief valves (64a-b) from opening erroneously. In practice, the adjustment of the dynamic setpoint 124 may be reviewed with the connection every drillpipe stand. However, if the `open` dynamic setpoint 124 is triggered, then there is a risk of an influx that could escalate to a loss of well control. For this reason, the processing unit (120) is programmed to close the pressure relief valves (64a-b) with the trailing `close` setpoint 125. 

[0093] The dynamic setpoint 124 also provides wellbore protection while drilling. For example, the pressure relief valves (64a-b) must open at a dynamic setpoint 124 chosen by the driller whose goal is to protect the open formation against fracture. If the hydrostatic and applied backpressure from the column of drilling mud is too high, then drilling fluid may be lost into the formation. The dynamic open setpoint 124 may be up to 80% of MAOP (e.g. if RCD is rated for 2000 psi, 80% of the MAOP is 1600 psi), leaving no pressure margin and time-delay between relief for well protection, and equipment overpressure. Opening the pressure relief valves (64a-b) results in a significant and rapid loss of surface back pressure, so both pressure relief valves (64a-b) preferably close at the trailing setpoint 125 to minimize an induced kick. The trailing close setpoint 125 may be set at 80% of the dynamic open setpoint 124. If the dynamic setpoint 124 is set high and one or both pressure relief valves (64a-b) fails to close, then there is the risk of an induced kick that could escalate to blow out after a period of minutes or hours. In this situation, the driller would have to secure the well. 


As shown the process to determine the choke/valve position is a complicated process not described in the current specification. Gray does not use modeling to compute ECD but uses actual ECD.  
US 20160097270 A1 by Pobedinski et al teaches:
For equivalent circulating density (ECD) vs drilling margin, the modules 130 can provide continuous and real-time comparison of downhole ECD profiles and operating window to ensure wellbore and well integrity. For real-time hole-cleaning, the modules 130 can provide a transient hole-cleaning model that simulates and tracks cuttings bed build-up. For displacements and fluid tracking, the modules 130 can provide a transient model that tracks fluid fronts during displacements and predicts downhole pressure profiles and surface equipment requirements using temperature and pressure-dependent density and rheology models. For fingerprinting volume changes (ballooning), the module 130 can fingerprint and monitor volume changes during connections and can provide instantaneous comparison with predicted values to catch anomalies. For pit gain/loss, the modules 130 can calculate expected thermally-induced volume changes during shut-in and connections to allow comparison with measured flow back to detect unexpected situations. Connection flow back can be synchronized in time with previous connections. For surge-swab pressures, the modules 130 can calculate surge-swab pressures in real-time in response to pipe movement. 

(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. Applicant has not cited any art in the back ground arts to show the current state of the art. SPGPUB No. US 20200190939 A1 by Gray et al as cited above teaches some aspects, but does not teach modeling. 
 (G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” The current specification does not detail how the ECD is determined using any modeling techniques, how APL is determined from the ECD and subsequenty how SBP is determined. The specification discloses 3 embodiment, one for each statutory class, however none disclose above hence fail to provide any working example. See Specification [0051]-[0073] showing 3 embodiments. Also see pseudocode in specification ¶[0026] which lack any detail of the Calc_ECD function.
---- This page is left blank after this line -----

Prior Art Rejection
At this point a prior art rejection cannot me made as the scope of how the ECD is computed using various modeling techniques & real-time data cannot be ascertained from the specification. This is the first step and without it even an educated guess cannot be made. 
Please review the art cited on PTO 892 for the state of the art, closest prior art and potential future grounds of rejection, once the issue related 35 USC 112 first written description and enablement are resolved so that even a broadest reasonable interpretation can be made. 
Prior Art of Record
US PGPUB No. 20180058992 by van Oort; Eric et al. teaches Accurate determination of rheological parameters is crucial during complex drilling operations, where a correct calculation of the frictional pressure losses and the associated equivalent circulating density (ECD) is vital ([0082]).
US PGPUB No. 20140345941 by Sutter; Roger et al shows general state of the art how the MPD operations are related to surface back pressure (SBP) and Equivalent Circulation Density (ECD) as shown in Fig.5A. & [0028].
US PGPUB No. 20170089156 by Spencer; Danny et al shows how bottom hole pressure (BHP)=MW+ECD+CP and how the (MPD operation) choke (valve) can be controlled using this information (Fig.3).
---- This page is left blank after this line -----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, March 11, 2022